By the policy the defendants, among other things, insured the plaintiffs against loss by fire on their stock *Page 294 
as photographers, including engravings and materials used in their business. In Harper v. The Albany Mut. Ins. Co. (17 N Y, 194); Bryant v. The Poughkeepsie Mutual Ins. Co. (id., 200), and Harper v. The N.Y. City Ins. Co. (22 id., 441), it was held by this court that the use of such materials as were necessarily and ordinarily used in the business, the stock and materials of which were covered by the policy, was authorized, although by the printed clauses of the policy the keeping or use of such materials upon the premises was prohibited. The only distinction between these cases and the present is, that in the former it was shown that the use of the material (camphene) which was claimed to have been prohibited, was necessary in the business, while in the latter the proof only goes to the extent of showing that kerosene (an article similarly prohibited by the policy), was ordinarily used in a portable lamp or stove for heating paper and other purposes in the business; and it further appeared that a portable gas lamp or stove might be arranged so as to be used for the same purposes. The counsel for the appellants argues that to authorize the use of the article, under the circumstances, it is not enough that it was in common and ordinary use in the business by those engaged in it, but that such use was absolutely necessary therein. In Harper v. TheAlbany Mut. Insurance Co. (supra) the latter fact was proved. Hence it is said, in the opinion, that where the use is necessary in the business the right is given by the contract, but it was not held or stated that the right would not exist when the material was in ordinary use in the business. It is an elementary rule that underwriters are to be assumed to know the usual course of conducting business in connection with which they issue policies. Hence, when a policy is issued upon the stock of goods in a specified business the underwriter is presumed to know what goods are usually kept by those engaged in that business. (Steinbach v. La Fayette F. Ins. Co., 54 N.Y., 98.) When a policy is issued, as in the present case, upon the materials used in the business of photography it includes all such as are in ordinary use, although *Page 295 
some other things might be substituted therefor. There is nothing in the cases cited in conflict with this view. The trial judge correctly held that the plaintiffs were not obliged to use anything else if photographers generally used kerosene stoves or lamps. The evidence was, that they did use them for the same purposes that they were used by the plaintiffs. The defendant's motion for a nonsuit was, therefore, rightly denied. This disposes of the only question in the case.
The judgment appealed from must be affirmed with costs.
All concur.
Judgment affirmed.